 



Exhibit 10.1
STOCK PURCHASE AND SALE AGREEMENT
          This STOCK PURCHASE AND SALE AGREEMENT (the “Agreement”) is made and
entered into as of this 16th day of February, 2006, by and between the W.K.
Kellogg Foundation Trust, a charitable trust organized under the laws of the
State of Michigan (the “Selling Stockholder”), and Kellogg Company, a Delaware
corporation (the “Company”).
          WHEREAS, the Company repurchased from the Selling Stockholder
9,371,567 Shares (as defined below) owned by the Selling Stockholder, for an
aggregate purchase price of $400 million in cash, pursuant to a Stock Purchase
and Sale Agreement dated as of November 8, 2005 (the “2005 Agreement”) under
which the Selling Stockholder granted the Company certain rights with respect to
the purchase of certain additional Shares of the Selling Stockholder in the
event the Selling Stockholder desired to dispose of such Shares under certain
circumstances and the Company granted the Selling Stockholder certain
registration rights with respect to such additional Shares.
          WHEREAS, the Selling Stockholder desires to dispose of additional
Shares, the Company has agreed to repurchase from the Selling Stockholder such
additional Shares and the Selling Stockholder has agreed to relinquish the
registration rights granted under the 2005 Agreement.
          WHEREAS, as of January 27, 2006, the Company had issued and there were
outstanding 405,472,156 shares of common stock, par value $.0l per share (the
“Shares”).
          WHEREAS, the Selling Stockholder currently owns 109,288,673 Shares,
constituting approximately 27% of the outstanding Shares.
          NOW, THEREFORE, in consideration of the foregoing and the mutual
representations, warranties, covenants and agreements set forth in this
Agreement, the parties agree as follows:
ARTICLE I
Purchase and Sale
          1.1       Purchase of Shares. On the terms and subject to the
conditions of this Agreement, at the Closing, the Selling Stockholder shall
sell, assign, transfer and deliver to the Company, and the Company shall acquire
from the Selling Stockholder, 12,784,751 Shares owned by the Selling Stockholder
(the “Purchased Shares”), in exchange for cash in an aggregate amount equal to
$550 million (the “Purchase Price”), representing a per Share purchase price of
$43.02.
ARTICLE II
The Closing
          2.1      Closing; Closing Deliveries. (a) Subject to clause (d) below,
the closing shall take place on February 21, 2006 at a time mutually agreed by
the parties at the offices of the Company (the “Closing”).

 



--------------------------------------------------------------------------------



 



          (b)      At the Closing, the Selling Stockholder shall cause the
Purchased Shares to be transferred to the Company (and such transfer to be
reflected on the share registry of the Company) free and clear of all liens,
claims, security interests, pledges, charges and other encumbrances.
          (c)      At the Closing, the Company shall deliver by wire transfer to
the account designated by the Selling Stockholder and set forth on Schedule 2.1
immediately available funds in U.S. dollars in an amount equal to the Purchase
Price.
          (d)      The obligations of the parties hereto to consummate the
transaction contemplated hereby shall be subject to the satisfaction at the
Closing of the condition that there shall be no statute, regulation, injunction,
restraining or other order, rule or decree of any nature of any local, state,
federal or foreign court, arbitrator, arbitral tribunal, or other governmental,
administrative or regulatory entity, agency, instrumentality or authority
(collectively, a “Governmental Authority”) that is in effect that prohibits,
restricts, alters or prevents consummation of the transaction contemplated
hereby.
ARTICLE III
Representations and Warranties of the Company
          In order to induce the Selling Stockholder to enter into this
Agreement, the Company hereby represents and warrants to the Selling Stockholder
as follows:
          3.1      Corporate Power and Authority. The Company is duly organized,
validly existing and in good standing under the laws of the State of Delaware.
The Company has all requisite corporate power and authority to enter into and
deliver this Agreement, to perform its obligations hereunder and to consummate
the transaction contemplated by this Agreement. The execution, delivery and
performance of this Agreement by the Company have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement has been
duly executed and delivered by the Company and (assuming due authorization,
execution and delivery by the Selling Stockholder) constitutes the legal, valid
and binding obligation of the Company enforceable against the Company in
accordance with its terms subject to (a) applicable bankruptcy, insolvency,
fraudulent conveyance and other similar laws and (b) general principles of
equity, including equitable defenses and limits as to the availability of
equitable remedies, whether such principles are considered in a proceeding at
law or in equity.
          3.2       Conflicts; Consents and Approvals. To the knowledge of the
General Counsel and Chief Financial Officer of the Company as of the date
hereof, the execution and delivery of this Agreement and the consummation of the
transaction contemplated by this Agreement do not and will not (a) violate,
conflict with, or result in a breach of any provision of, or constitute a
default under, the Company’s Amended Restated Certificate of Incorporation or
Bylaws, as amended; (b) violate any order, writ, injunction, decree, statute,
rule or regulation applicable to the Company; or (c) require any action or
consent or approval of, or review by, or registration or material filing by the
Company with, any Governmental Authority, except as set forth herein and the
filing of a Current Report on Form 8-K.

-2-



--------------------------------------------------------------------------------



 



          3.3       Litigation. As of the date immediately preceding the date
hereof, to the knowledge of the General Counsel and Chief Financial Officer of
the Company, there are no actions, suits or proceedings pending against the
Company (or any of its properties, rights or franchises), at law or in equity,
or before any Governmental Authority that would, individually or in the
aggregate, reasonably be expected to have an adverse effect on its ability to
consummate the transaction contemplated hereby.
ARTICLE IV
Representations and Warranties of the Selling Stockholder
          In order to induce the Company to enter into this Agreement, the
Selling Stockholder represents and warrants to the Company as follows:
          4.1       Title to Shares. The Selling Stockholder owns beneficially
and of record the Purchased Shares and has good title, free and clear of all
liens, claims, security interests, pledges, charges and other encumbrances, to
the Purchased Shares.
          4.2      Power and Authority. The Selling Stockholder is duly
organized and validly existing under the laws of the State of Michigan. It has
all requisite power and authority to enter into and deliver this Agreement, to
perform its obligations hereunder and to consummate the transaction contemplated
by this Agreement. The execution, delivery and performance of this Agreement by
the Selling Stockholder has been duly authorized by all necessary action on its
part. This Agreement has been duly executed and delivered by the Selling
Stockholder and (assuming due authorization, execution and delivery by the
Company) constitutes the legal, valid and binding obligation of the Selling
Stockholder, enforceable against it in accordance with its terms subject to
(a) applicable bankruptcy, insolvency, fraudulent conveyance and other similar
laws and (b) general principles of equity, including equitable defenses and
limits as to the availability of equitable remedies, whether such principles are
considered in a proceeding at law or in equity.
          4.3      Conflicts; Consents and Approvals. To the knowledge of the
Trustees of the Selling Stockholder as of the date hereof, the execution and
delivery of this Agreement and the consummation of the transaction contemplated
by this Agreement do not and will not (a) violate, conflict with, or result in a
breach of any provision of, or constitute a default under, the Selling
Stockholder’s governing or organizational documents; (b) violate any order,
writ, injunction, decree, statute, rule or regulation applicable to the Selling
Stockholder; or (c) require any action or consent or approval of, or review by,
or registration or material filing, other than a filing pursuant to Section
16(a) under the Securities Exchange Act of 1934, as amended, by it with, any
Governmental Authority except as set forth herein.
          4.4      No Agreements or Understandings. The Selling Stockholder is
not a party to any contract, agreement, arrangement, understanding or
relationship (legal or otherwise) with any other person, individual, firm,
corporation, partnership, trust, joint venture, governmental authority or other
entity with respect to any securities of the Company, including without
limitation transfer or voting of any securities of the Company, finders fees,
joint ventures, loan or option arrangements, puts or calls, guarantees of
profits, division of profits or losses or the giving or withholding of proxies.

-3-



--------------------------------------------------------------------------------



 



          4.5      Litigation. As of the date immediately preceding the date
hereof, to the knowledge of the Trustees of the Selling Stockholder, there are
no actions, suits or proceedings pending against the Selling Stockholder (or any
of its properties, rights or franchises), at law or in equity, or before any
Governmental Authority that would, individually or in the aggregate, reasonably
be expected to have an adverse effect on its ability to consummate the
transaction contemplated hereby.
ARTICLE V
Additional Covenants
          5.1      Press Releases. The initial press release by each of the
Selling Stockholder and the Company announcing the transaction contemplated by
this Agreement shall be in the form mutually agreed by the parties.
          5.2      Transfer Taxes. The Selling Stockholder shall be responsible
for the payment of any stock transfer or similar taxes in connection with the
transaction contemplated by this Agreement.
          5.3       Further Assurances. (a) Each of the parties hereto shall use
its reasonable best efforts to take, or cause to be taken, all appropriate
action, to do or cause to be done all things necessary, proper or advisable
under applicable law, and to execute and deliver such documents and other
papers, as may be required to carry out the provisions of this Agreement and to
consummate and make effective the transaction contemplated by this Agreement.
          (b)      Each of the Company and the Selling Stockholder agrees to
cooperate and use its reasonable best efforts to contest and resist any action,
including, without limitation, administrative or judicial action, and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order (whether temporary, preliminary or permanent) that is in effect that
restricts, prevents or prohibits the consummation of the transaction
contemplated by this Agreement, including, without limitation, by pursuing all
reasonably available avenues of administrative and judicial appeal.
ARTICLE VI
Miscellaneous
          6.1      Counterparts. This Agreement may be executed in any number of
counterparts, which together shall constitute one and the same Agreement. The
parties may execute more than one copy of the Agreement, each of which shall
constitute an original.
          6.2       Entire Agreement. This Agreement (including Schedule 2.1)
constitutes the entire agreement between the parties and supersedes all prior
agreements, understandings, arrangements or representations by or between the
parties, written and oral, with respect to the subject matter hereof. The
parties hereby agree that they shall have no further rights, obligations,
liabilities or claims under or relating to any such other agreement and, in
particular, agree that the sale and acquisition of the Purchased Shares at the
Closing shall extinguish any and all rights

-4-



--------------------------------------------------------------------------------



 



and obligations that either party may have under Section 5.2 and Exhibit A of
the 2005 Agreement.
          6.3       Third Party Beneficiaries. Nothing in this Agreement,
express or implied, is intended or shall be construed to create any third party
beneficiaries.
          6.4       Governing Law; Jurisdiction. This Agreement shall be
governed by the laws of the State of Delaware, without giving effect to the
conflict of laws principles thereof. Each party irrevocably and unconditionally
consents to submit to the exclusive jurisdiction of the courts of the State of
Delaware and of the United States of America, in each case located in the State
of Delaware, for any action or proceeding arising out of or relating to this
Agreement and the transaction contemplated by this Agreement (and agrees not to
commence any action except in any such court). Each party irrevocably and
unconditionally waives any objection to the laying of venue of any action or
proceeding in the courts of the State of Delaware or of the United States of
America, in each case located in the State of Delaware, and further irrevocably
and unconditionally waives and agrees not to plead or claim in any such court
that any action or proceeding brought in any such court has been brought in an
inconvenient forum. Each party irrevocably and unconditionally waives any right
it may have to a trial by jury in connection with any action or proceeding
arising out of or relating to this Agreement and the transaction contemplated by
this Agreement.
          6.5      Specific Performance. The transaction contemplated by this
Agreement is unique. Accordingly, each of the parties acknowledges and agrees
that, in addition to all other remedies to which it may be entitled, each of the
parties hereto is entitled to a decree of specific performance and injunctive
and other equitable relief.
          6.6 Amendment. This Agreement may not be altered, amended or
supplemented except by an agreement in writing signed by each of the parties
hereto.
          6.7       Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given or made (and
shall be deemed to have been duly given or made upon receipt) by delivery in
person, by facsimile, by courier service or by registered or certified mail to
the respective parties at the following addresses (or at such other address for
a party as shall be specified in a notice given in accordance with this
Section 6.7):

     
 
  If to the Selling Stockholder, to:
 
   
 
  W.K. Kellogg Foundation Trust
 
  c/o The Bank of New York
 
  1633 Broadway, 13th Floor
 
  New York, New York 10019
 
  Attention: Kevin J. Bannon
 
  Facsimile No.: (212) 237-0936  
 
  With a copy to:

-5-



--------------------------------------------------------------------------------



 



     
 
  Sidley Austin LLP
 
  One South Dearborn Street
 
  Chicago, Illinois 60603
 
  Attention: Paul A. Svoboda, Esq.
 
  Facsimile No.: (312) 853-7036
 
   
 
  if to the Company, to:
 
   
 
  Kellogg Company
 
  One Kellogg Square
 
  Battle Creek, Michigan 49017
 
  Attention: Chief Financial Officer
 
  Facsimile No.: (269) 961-6598
 
   
 
  With copies to:
 
   
 
  Kellogg Company
 
  One Kellogg Square
 
  Battle Creek, Michigan 49017
 
  Attention: General Counsel
 
  Facsimile No.: (269) 565-1266
 
   
 
  Wachtell, Lipton, Rosen & Katz
 
  51 West 52nd Street
 
  New York, New York 10019
 
  Attention: Daniel A. Neff, Esq.
 
  Facsimile No.: (212) 403-2218

          6.8       Assignment. Neither this Agreement nor any of the rights,
interests or obligations hereunder shall be assigned by either of the parties
(whether by operation of law or otherwise) without the prior written consent of
the other party. Subject to the preceding sentence, this Agreement shall be
binding upon, inure to the benefit of and be enforceable by the parties and
their respective successors and assigns.
          6.9      Fees and Expenses. Except as otherwise provided in this
Agreement, all costs and expenses incurred in connection with this Agreement and
the transaction contemplated by this Agreement shall be the responsibility of
and shall be paid by the party incurring such fees or expenses, whether or not
the transaction contemplated by this Agreement is consummated.
          [REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

-6-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, each of the undersigned has caused this Agreement
to be executed by its officer thereunto duly authorized as of the date first
written above.

                  W.K. KELLOGG FOUNDATION TRUST    
 
                By: The Bank of New York, corporate trustee    
 
           
 
  By:   /s/ Kevin J. Bannon    
 
           
 
      Name: Kevin J. Bannon    
 
      Title: Executive Vice President    
 
                KELLOGG COMPANY    
 
           
 
  By:   /s/ Jeffrey M. Boromisa    
 
           
 
      Name Jeffrey M. Boromisa
Title: Senior Vice President and Chief Financial Officer    

A-1

 